DETAILED ACTION
This communication is responsive to the RCE dated 05/05/2022.
Allowable Subject Matter 
Claims 1-22 are allowed.
The present invention is directed to a hearing assistive device. All cited prior art show a similar structured hearing assistive device, comprising a power supply as claimed. But the all prior art fail to teach a reference voltage (Vref) from a power supply voltage (Vbattery) which shows a decay in voltage level during discharging, said reference voltage generation circuit comprising an electronic voltage amplifier (op-amp) coupled to the power supply voltage (Vbattery) via a passive circuit, and being adapted to control the reference voltage (Vref) to be lower than the power supply voltage (Vbattery) and to follow the decay of the power supply voltage (Vbattery) with a predefined margin as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651